DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 11 and 16 – 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 16, and 23, claims 1 and 16 now recite the new limitation “shipping the insulated package assembly to the destination location without a cooling pack including any one of a substance not intended for human consumption or a nonperishable substance”.  New claim 23 recites “”shipping the insulated package assembly to the destination location without an additional coolant including any one of a substance not intended for human consumption or a nonperishable substance”.  A careful review of applicant’s specification shows that the specification does not provide support for the negative limitation that the cooling pack would not include any one of a substance not intended for human consumption or a nonperishable substance.  In fact the specification recites:
Paragraph [0015] – that the cooling pack includes an outer shell formed of food grade material (e.g. food grade plastic), of the outer shell of the cooling pack includes a dispenser or is otherwise structured for easy opening.  
Paragraph [0018] – “the cooling pack 114 includes a consumable food product” which is seen to require the cooling pack to comprise further materials than just a consumable food product, that is it appears the cooling pack would also require a substance not intended for human consumption or a nonperishable substance as set forth in applicant’s paragraphs [0015] and [0022].
Paragraph [0022] – “the cooling pack 114 includes an outer shell . . . the cooling pack 114 is formed of a food grade material, such as a food grade plastic or a coated paper-based carton”.

Therefore the newly recited limitations in claims 1 and 16 that “shipping the insulated package assembly to the destination location without a cooling pack including any one of a substance not intended for human consumption or a nonperishable substance” and “shipping the insulated package assembly to the destination location without an additional coolant including any one of a substance not intended for human consumption or a nonperishable substance” recited in claim 23 are seen to raise an issue of new matter and as such must be deleted from the claims.
Claim 9 now recites “wherein the threshold temperature is below 40 degrees” without having previously recited, claimed, or otherwise disclosed a specific threshold temperature.  Applicant’s specification does not disclose or provide guidance with respect to any particular threshold temperature.  To therefore now recite a specific, previously not disclosed threshold temperature is seen to raise an issue of new matter and as such must be deleted from the claim.
Claims 2 – 8, 10, 11, 17 – 22, and 24 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 5 – 11, 16 – 18, and 20 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eftekhar (Design Considerations for a Frozen Blood Shipping Container) in view of Omaha Steaks/Omaha Steaks Shipping (Omaha Steaks).
First it is to be noted that the determining steps of the claims and any calculating steps, such as in claim 8, recite limitations that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper which is to say the limitations fall within the mental processes grouping, and the claim appears to recite abstract ideas although it is noted that the claim does recite additional elements that integrate a practical application.
Regarding claim 1, Eftekhar discloses a method which method comprises determining a cooling capacity of an insulated package assembly sufficient to maintain a temperature of a perishable product (red blood cells) below a threshold temperature over an estimated transit time along a delivery route which would necessarily require a source address and a destination location.  
Eftekhar further discloses there would be, based on thermal characteristics of the perishable product, a first volume of a perishable product determined, such that the insulated package assembly including the perishable product and the first volume of the perishable product has the determined cooling capacity.  It should also be noted that Eftekhar is providing multiple perishable products, each with a volume.
The insulated package assembly would necessarily have to be assembled, which assembly would comprise providing an outer container (outer shell), positioning an insulator (thermal insulation) within the outer container which insulator defines an 
Claim 1 differs from Eftekhar in the first and second perishable product being a first and second food product.  
Omaha Steaks discloses a first perishable food product (filet mignons or stuffed baked potatoes) and a second perishable food product (stuffed baked potatoes or filet mignons) which would be shipped in an insulated package assembly to a destination location.  Since the first and second perishable food products are to be shipped frozen and arrive frozen it is evident that the cooling capacity of the insulated package assembly would necessarily have to have been determined to be sufficient to maintain said first perishable food product and second perishable food product below a threshold temperature over an estimated transit time along a delivery route from a source location to a destination location.  
Once the method of optimizing the shipment of a package assembly containing a perishable product from a source location to a destination location as claimed was known it is not seen that patentability would be predicated on the particular perishable product one would choose to contain and ship, such as first and second perishable food products or the number of perishable food products that would be contained within the package assembly.  The simple substitution of the perishable product in the package each of said filet mignon or stuffed baked potato which would constitute a respective first and second perishable food product it is seen that Eftekhar in view of Omaha Steaks is disclosing the second perishable food product would have a second cooling capacity at least equal to the first cooling capacity.
Regarding the second cooling capacity of the second perishable food product being sufficient to maintain the insulated package assembly below the threshold temperature over the estimated transit time along the delivery route from the source location to the destination location, since the goal of shipping any perishable products, here perishable food products in particular, is to have said products arrive at a final destination in perfect condition it would have been obvious to the ordinarily skilled artisan to provide the second cooling capacity of the second perishable food product to be sufficient to maintain said package assembly below a required threshold temperature 
Claim 1 now further recites “shipping the insulated package assembly to the destination location without a cooling pack including any one of a substance not intended for human consumption OR a nonperishable substance”.  Eftekhar in view of Omaha Steaks discloses any contained cooling pack would also comprise dry ice which is not a nonperishable substance, which is to say that Eftekhar in view of Omaha Steaks reads on the claimed limitation since the solid state of dry ice evolves to a gas, which is to say that dry ice is seen to perish.
Regarding claim 2, Eftekhar in view of Omaha Steaks discloses the perishable food products to both be shipped and to arrive frozen (Omaha Steaks Shipping), which is to say that it would have been obvious to freeze the second perishable food product prior to assembling of the insulated package assembly.  
Regarding claims 5 and 6, Eftekhar in view of Omaha Steaks discloses that various thermodynamic properties must be calculated and accounted for in determining the cooling capacity of an insulated package assembly such as specific heat (Eft, page 11).  Once it was known to provide an insulated package with a particular cooling capacity it is not seen that patentability would be conferred by providing multiple cooling capacities in the same insulated package assembly for multiple perishable food products.  Further it is seen that here the applicant is attempting to claim the use of the laws of thermodynamics in order to apply the principals thereof, the elements of which are well understood, purely conventional and routinely applied by others.
Regarding claim 7, Eftekhar in view of Omaha Steaks discloses that the total heat load must be determined in the packaging of perishable products, which would also include the first and second or, for that matter, third perishable food products, when packing such items in an insulated package assembly.  Since Eftekhar is concerned with the packaging and shipment to a final destination of perishable items/consumable products it is seen that these determinations would necessarily have to include and take into account the transit time from the source address to the destination address along the delivery route based on the estimated transit time and ambient temperatures to which the insulated package assembly is to be exposed during transit along the delivery route over the estimated transit time, which would also have to be based on thermal properties of the outer container and the insulating layer (Eft, pages 9 – 13).  Further once it was known to determine a total heat load on a perishable food product it is not seen that patentability would be predicated on the determination of multiple cooling capacities for multiple perishable food products.  Again it is seen that here the applicant is attempting to claim the use of the laws of thermodynamics and to apply the principals thereof, the elements of which are well understood, purely conventional and routinely applied by others.
Regarding claim 8 and the determining of a volume of the second perishable food product, claim 8 is rejected similarly for the same reasons given above in the rejections of claims 5 – 7.
Regarding claim 9, given that Eftekhar in view of Omaha Steaks is providing a cooling pack in the form of a rectangular shape (i.e. a cardboard case)(Eftekhar fig. 1, page 10) to which a perishable product is positioned therein, it is seen that Eftekhar is 
Regarding claim 10, Eftekhar in view of Omaha Steaks discloses the cooling pack would have a minimum volume capacity and a maximum volume capacity (Eftekhar, page 10 and fig. 3).  Once it was known to package a perishable food product in an insulated package assembly it is not seen that patentability would be conferred based on the particular perishable food product one would choose to package within a first volume, or any other volume for that matter.  Nevertheless, given that Eftekhar is taking into account the laws of thermodynamics to provide an insulated packaging assembly that would provide proper packaging and storage to ensure that a perishable food product placed within a first volume would travel from a source address and arrive at a destination address in optimum condition it is seen that Eftekhar in view of Omaha Steaks is selecting the perishable food product from a plurality of candidate perishable food products, which plurality of candidate perishable food products would each having respective thermal characteristics, wherein the perishable food product is one of the 
Regarding claim 11, while it is noted that Eftekhar in view of Omaha Steaks is disclosing the packaging of perishable food products and/or consumable perishable products that could comprise a liquid, once it was known to include a consumable food product in the insulated package assembly it is not seen that patentability would be predicated on the particular state of the food products one would choose to package.
Claim 16 is rejected for the same reasons given above in the rejection of claim 1.
Claim 17 is rejected for the same reasons given above in the rejection of claim 2.
Regarding claim 18, once it was known that the insulated package assembly could be used to package a liquid consumable product it is not seen that patentability would be conferred based upon a particular liquid food product one would choose to place within the insulated package assembly as the particular liquid food product one would choose to place in said assembly would have been an obvious matter of choice and/or design as well as an obvious matter of personal taste absent clear and compelling evidence to the contrary.
Regarding claims 20 and 21, Eftekhar in view of Omaha Steaks discloses the second food product would be perishable and intended for human consumption (Omaha Steaks, fillet mignons and/or stuffed backed potatoes).
Claim 22 is rejected for the same reasons given above in the rejection claim 5.  Regarding the further recitations with respect to determining the second cooling of the second food product, once it was known to calculate a first cooling capacity of a first 
Claim 23 is rejected for the same reasons given above in the rejection of claim 1.
Regarding claim 24, Eftekhar in view of Omaha Steaks discloses the cooling pack would be associated with one of the perishable food products, either by placing the cooling pack within the consumable product pack prior to assembly of the insulated package assembly or placing the consumable product inside the cooling pack (Eft, page 15 b.).  Once it was known to associate the cooling pack and one of the perishable food products together it is not seen that patentability would be predicated on the freezing occurring in the cooling pack or which perishable food product would be associated therewith.  Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV.C).  Regarding the cooling pack including an outer shell structured to retain a second, or for that matter first, third, or other perishable food products where the outer shell would be formed of a food grade plastic or a coated paper based carton Eftekhar discloses it was common, conventional, old, and well established in the art to pack perishable products that would function as a cooling pack in a PVC bad and a paper based cartons (cardboard  case) (Eftekhar page 10, RBC pack).
Claim 24 is further rejected for the same reasons given above in the rejection of claim 11.
Claims 3, 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eftekhar (Design Considerations for a Frozen Blood Shipping Container) in view of .
Regarding claims 3 and 19, as further evidenced by Yang and USDA in order for the first and second perishable food products to be shipped an order would necessarily have to have been received which order necessarily include the destination address.  In order for the first and second perishable food products to be delivered mapping the delivery route for delivering said perishable food products to the destination address from the source address would be required or there is no way for the delivery to occur.  In particular with respect to the shipping of first and second perishable food products the ordinarily skilled artisan would understand that common sense would dictate that the mapping would have to include estimating the transit time for delivering the perishable item, the estimated transit time being used for the determining of the cooling capacity of the consumable food product in order for the first and second perishable food products not to perish during transit.  Further, in order to provide an efficient use of shipping resources as well as to control costs it would have been obvious to receive an order for any food products prior to determining any cooling capacities.
Regarding claim 4, Eftekhar in view of Omaha Steaks/Omaha Steaks as further evidenced by Yang and USDA clearly discloses that weather forecast data for the delivery route, and especially ambient temperatures to which said package assembly would be exposed to would be of paramount importance route planning (USDA page 40, V. Individual Commodity Requirements).
Response to Arguments
Applicant's arguments filed 02 August 2021 have been fully and carefully considered but they are not found persuasive.
Applicant urges that the cooling pack provides various technical advantages of traditional insulated package assemblies.  These urgings are not deemed persuasive as here it is seen that applicant is urging limitations not found in the claims.
Applicant urges that Eftekhar in view of Omaha Steaks does not disclose shipping [an] insulated package assembly to [a] destination location without a cooling pack including any one of a substance not intended for human consumption or a nonperishable substance and that Eftekhar is concerned only with the shipment of red blood products.  Applicant further urges that Eftekhar in view of Omaha Steaks teaches away from applicant’s claimed invention.  These urgings are not found persuasive.  
First it is seen that the claims recite “shipping the insulated package assembly to the destination location without a cooling pack including any one of a substance not intended for human consumption OR a nonperishable substance”.  Omaha Steaks in disclosing the use of a dry ice coolant is disclosing the use of a perishable substance since dry ice dissipates into the atmosphere as a gas and is not seen to remain in the solid state.
Eftekhar was not brought to teach the use of food products in the claimed method but for the teaching that the determining steps and insulated package assembly were well known in the art and is thus seen as pertinent to the claims and analogous art.  Further it is seen that applicant is urging limitations not found in the claims as there is no recitation of any temperature ranges in the claims.  It is also to be noted that 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        06 November 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792